Fourth Court of Appeals
                               San Antonio, Texas
                                      July 10, 2018

                                  No. 04-18-00385-CV

                    TEXAS DEPARTMENT OF PUBLIC SAFETY,
                                 Appellant

                                            v.

                                 Krystal Dawn MATHIS,
                                         Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                  Trial Court No. 15-576
                        Honorable Bill R. Palmer, Judge Presiding


                                     ORDER
    The appellant’s unopposed motion for extension of time to file brief is hereby
GRANTED. Time is extended to September 10, 2018.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of July, 2018.


                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court